Exhibit 10.3

 



STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of Friday, October
25th, 2013 (the “Effective Date”), by and among Gilax Corp, (A Company)
(thereinafter referred to as “Seller”), and Seidenschnur Verwaltungs AG,
Rathausstr, CH-6340 Baar. Switzerland. (the “Purchaser”).

 

Recitals

 

A. Seller and Purchaser are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
and such other Federal and state securities exemptions as may be deemed
available;

 

B. Seller is the majority shareholder, and is the beneficial owner of record of
2,500,000 outstanding shares of the Company representing voting rights of 77.3%
of Gilax Corp, to as the Company): and

 

C. The Purchaser wishes to purchase from the Seller and the Seller wishes to
sell to the Purchaser, upon the terms and conditions stated in this Agreement,
the 2,500,000 common outstanding shares of the Company representing voting
rights of 77.3% of the company, for an aggregate purchase price of One Hundred
Fifty Thousand Dollars ($150,000).

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, on the Closing, the Purchaser shall purchase, and the Seller shall
sell and issue to the Purchaser, the 2,500,000 common outstanding shares of the
Company representing voting rights of 77.3 % of the company in exchange for an
aggregate purchase price of One Hundred Fifty Thousand Dollars ($150,000) (the
“Purchase Price”).

 

2. Closing. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Purchaser, the Seller shall
deliver to Purchaser a certificate or certificates representing the 2,500,000
common outstanding Shares, duly endorsed for transfer with such medallion
guarantees, notarization and/or other similar certification as may be required
by the Company’s transfer agent. Purchaser shall immediately deliver the
Purchase Price by wire transfer to the Escrow Account.

 

3. Representations and Warranties of the Seller. The Seller, on behalf of
himself, individually, and on behalf of the Company in his capacity as majority
shareholder, President, Secretary, Treasurer and Director of the Company, hereby
represents and warrants to the Purchaser, that as of the Effective Date and as
of Closing:

 



1

 

 

3.1 Organization. The Company is an entity duly incorporated under the laws of
the State of Nevada and in good standing. The CIK number is 0001542934.

 

3.2 Authorization. The Seller is not a party to any agreement, written or oral,
creating rights in respect of any Seller's Shares in any third person or
relating to the voting of the Shares. This Agreement constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

 

3.3 Capitalization. The authorized capital stock of the Company on the date
hereof and as of Closing consists of 75,000,000 shares of common stock, par
value $0.001 per share, of which 3,230,000 are issued and outstanding. There are
no shares of capital stock issuable pursuant to any stock plans of the Company,
nor are there any shares of capital stock issuable or reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company. All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized and validly
issued and are fully paid, no assessable and free of pre-emptive rights and were
issued in full compliance with applicable state and federal securities law and
any rights of third parties. No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to any securities of the Company.
As used in this Agreement, “Person” shall mean an individual, corporation,
partnership, Limited Liability Company, trust, business trust, association,
Joint Stock Company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

 

3.4 Valid Issuance; No Encumbrances. Seller is the lawful owner of the Shares,
free and clear of all security interests, liens, encumbrances, equities and
other charges.

 

3.5 Consents. The execution, delivery and performance by the Seller of this
Agreement and the offer and sale of the Shares require no consent of, action by
or in respect of, or filing with, any Person, governmental body, agency, or
official other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws which the Seller undertakes to file within the applicable time
periods.

 

3.6 Delivery of SEC Filings; Business. The Seller has made available to the
Purchaser through the EDGAR system, true and complete copies of any Company’s
filings made with the U.S. Securities and Exchange Commission (“SEC”), and/or
the Pink Sheets Quotation Service. The Company no longer reports to the United
States Securities and Exchange Commission.

 

3.7 No General Solicitation or General Advertising. Neither the Company nor the
Seller nor any Person acting on its behalf has offered or sold or will offer or
sell any of the Shares by any form of “general solicitation” or “general
advertising” (as those terms are used in Regulation D, promulgated under the
Securities Act) in connection with the offer or sale of any of the Shares. The
Seller has offered the Shares for sale only to the Purchaser, and certain other
“accredited investors” within the meaning of Rule 501(a) under Regulation D, and
certain “non-U.S. persons” within the meaning of Rule 902 of Regulation S.

 



2

 

 

3.8 No Class of Securities Registered Under Section 12(g) of the Exchange Act.
The Company has no class of securities registered with the SEC under Section
12(g) of the Exchange Act.

 

3.9 No Litigation. There are no actions, suits or proceedings, at law or in
equity, and no proceedings before any arbitrator, or by or before any
governmental commission, board, bureau or other administrative agency, pending,
or to the Seller’s knowledge, threatened against or affecting the Company, or
any properties or rights of the Company.

 

3.10 Company Indebtedness. As of the Closing, there are no shareholder loans or
other instruments or evidence of indebtedness owed by the Company to any
shareholder or other third party, and all professional fees incurred by the
Company, or by Seller on behalf of the Company, for all services rendered up to
and through the Closing, have been paid in full.

 

3.11 Company Obligations. There are no contracts, debts, lawsuits, agreements or
other obligations of the Company known to the Seller, which, individually or in
the aggregate, exceed Five Hundred Dollars ($500.00), attached hereto and
incorporated herein by reference. There may be contracts, debts, lawsuits,
agreements or other obligations that are unknown to the Seller and that would
remain with the Corporation.

 

4. Representations and Warranties of the Purchaser. As of the Effective Date and
as of Closing, the Purchaser hereby represents and warrants to the Seller that:

 

4.1 Authorization. The execution, delivery and performance by the Purchaser of
this Agreement constitutes the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.

 

4.2 Purchase Entirely for Own Account. The Securities to be received by the
Purchaser hereunder will be acquired for the Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to the
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
the Purchaser to hold the Securities for any minimum or other specific term nor
limiting the Purchaser’s right to sell the Securities at any time in compliance
with applicable federal and state securities laws.

 



3

 

 

4.3 Purchaser Status. At the time the Purchaser was offered the Shares, he was,
and at the date hereof is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

 

4.4 Experience of the Purchaser. The Purchaser, either alone or together with
his representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares. Purchaser evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

4.5 Disclosure of Information. The Purchaser has had an opportunity to receive
all information related to the Company requested by him and to ask questions of
and receive answers from the Seller regarding the Company, its business and the
terms and conditions of the offering of the Shares. The Purchaser acknowledges
receipt of copies of the SEC Filings. Neither such inquiries nor any other due
diligence investigation conducted by the Purchaser shall modify, amend or affect
the Purchaser’s right to rely on the Seller’s representations and warranties
contained in this Agreement.

 

4.6 Restricted Securities. The Purchaser understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Seller in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

4.7 Legend. The Purchaser understands and agrees that the certificate(s) or the
documents representing the Shares will bear one or more restrictive legends
determined by counsel to the Company to be necessary or appropriate in order to
comply with United States federal or state securities laws or to secure or
protect any applicable exemptions from registration or qualification, including
a legend in substantially the following form and the Purchaser agrees to abide
by the terms thereof:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY OTHER APPLICABLE SECURITIES LAW OF
ANY STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR
SOLD IN THE UNITED STATES OR TO A “U.S. PERSON” (AS THAT TERM IS DEFINED IN
REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE CORPORATION AND ITS
COUNSEL. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.

 

4.8 No General Solicitation. The Purchaser is not purchasing the Shares as a
result of any “general solicitation” or “general advertising” (as such terms are
defined in Regulation D), which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.



4

 

 

 

5. Conditions to Closing.

 

5.1 Conditions to the Purchaser’s Obligations. The obligation of the Purchaser
to purchase the Shares at the Closing is subject to the fulfillment to the
Purchaser’s satisfaction, on or prior to the Closing, of the following
conditions, any of which may be waived by the Purchaser:

 

(a) The representations and warranties made by the Seller in Section 3 hereof
shall be true and correct at all times prior to and on the Closing. The Seller
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by him on or prior to the Closing.

 

(b) The Seller shall have obtained any consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Shares and the consummation of the transactions
contemplated by this Agreement, all of which shall be in full force and effect.

 

(c) The Seller shall have delivered to the Escrow Agent each of the following:

 

(i) The certificate(s) evidencing the Shares as set forth in Section 2;

 

5.2 Conditions to Obligations of the Seller. The Seller’s obligation to sell and
issue the Shares to Purchaser at the Closing is subject to the fulfillment to
the satisfaction of the Seller on or prior to the Closing of the following
conditions, any of which may be waived by the Seller:

 

(a) The representations and warranties made by the Purchaser in Section 4 hereof
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing.

 

(b) The Purchaser shall have delivered the initial payment of the Purchase Price
to the Sellers.

 

5.3 Termination of Obligations to Effect Closing; Effects.

 

(a) The obligations of the Seller, on the one hand, and the Purchaser, on the
other hand, to effect the Closing shall terminate as follows:

 

(i) Upon the mutual written consent of the Seller and the Purchaser;

 

(ii) By the Seller if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment, and shall not have been waived by the Seller;

 



5

 

 

 

(iii) By the Purchaser if any of the conditions set forth in Section 5.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Purchaser; or

 

(iv) By either the Seller or the Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to October 29th, 2013, or such later date
as the parties may agree to in writing; provided, however, that, except in the
case of clause (i) above, the party seeking to terminate its obligation to
effect the Closing shall not then be in breach of any of its representations,
warranties, covenants or agreements contained in this Agreement if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b) In the event of termination by the Seller or the Purchaser of its
obligations to affect the Closing pursuant to this Section 5.3, written notice
thereof shall forthwith be given to the other party. Nothing in this Section 5.3
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or to impair the right of
any party to compel specific performance by any other party of its obligations
under this Agreement.

 

6. Covenants and Agreements of the Seller.

 

6.1 Securities Laws Disclosure; Publicity. The Seller shall make such filings
with the SEC if required following the Closing. The Seller and the Purchaser
shall consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Seller nor the Purchaser shall
issue any such press release or otherwise make any such public statement without
the prior consent of the other, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Further, the parties acknowledge and
agree that all such press releases shall conform to requirements of Rule 135c of
the Securities Act.

 

7. Survival and Indemnification.

 

7.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.

 

7.2 Indemnification. The Seller agrees to indemnify and hold harmless the
Purchaser and his affiliates and their respective directors, officers, members,
managers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) to which such Person may
become subject as a result of any breach of representation, warranty, covenant
or agreement made by or to be performed on the part of the Seller under this
Agreement, and will reimburse any such Person for all such amounts as they are
incurred by such Person.

 



6

 

 

8. Miscellaneous.

 

8.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Seller or the Purchaser, as applicable.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

8.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen.

 

8.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as set
forth on the signature page hereto, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

 

8.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

 

8.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Seller and the Purchaser.

 

8.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.



7

 

 

 

8.8 Entire Agreement. This Agreement, including any Exhibits and Schedules
attached hereto, constitute the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

 

8.9 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

8.10 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Delaware for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement (other than by telex or facsimile which shall be deemed improper
service). Each of the parties hereto irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. Each party hereto irrevocably waives any objection to the laying
of venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.

 

8.11 Currency. All amounts referenced and set forth herein hall be in lawful
money of the United States.

 

 

 

 

(This space intentionally left blank)

 



8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

THE SELLER:

 

 

 

/s/ Aleksandr Gilev

Aleksandr Gilev

 

 

 

 

 

THE PURCHASER:

 

 

/s/ Seidenschnur Verwaltungs AG

Seidenschnur Verwaltungs AG

 

 

 



9

 

